J-A29019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHANNON C. BOWMAN                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JON S. BOWMAN                              :   No. 798 MDA 2020


                   Appeal from the Order Entered May 12, 2020,
              in the Court of Common Pleas of Cumberland County,
                    Domestic Relations at No(s): 2016-01738,
                             221 S 2016, 661 S 2016.


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED FEBRUARY 09, 2021

        In this complicated matter, Appellant Shannon C. Bowman (Wife)

appeals from the order denying her exceptions to the support master’s report

and recommendation. The order at issue finalized the obligation of Appellee

Jon S. Bowman (Husband) to pay Wife child support, while simultaneously

determining that Wife had an obligation to pay Husband spousal support.

The net result of these offsetting obligations meant that Husband owed Wife

child support, but considerably less than what he otherwise would have had

to pay.    Wife’s appeal concerns this offset; she contends, for a myriad of

reasons, that the court’s calculations are erroneous.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29019-20



       Importantly, the order at issue listed three separate dockets: 221 S

2016 (the child support docket); 661 S 2016 (the spousal support docket);

and 16-01738 Civil Term (the divorce docket). The divorce docket addressed

the issue of alimony pendente lite (APL), but only to clarify that it did not

actually order APL. Wife filed a single notice of appeal listing all three dockets,

in apparent circumvention of Pa.R.A.P. 341(a). As we explain, we may not

reach the merits of Wife’s appeal, because this Rule violation constrains us to

quash.1

       The relevant factual and procedural history is as follows: The parties

wed on October 12, 2013 and separated less than three years later on

February 8, 2016. They had one child during the marriage. In March 2016,

Husband filed for divorce thereby creating the divorce docket.          In August

2016, Wife filed for child support, creating the child support docket. Also in

August 2016, Husband filed for spousal support, creating the spousal support

docket. The court issued a single support order. The support order did not

address APL, because the issuance of spousal support rendered moot the

question of APL.

       In 2017, Wife appealed the calculation of the support order to the

Superior Court. See J.S.B. v. S.C.B., 2018 WL 4374650, 1464 MDA 2017,

(Pa. Super. 2018) (non-precedential decision). In that prior appeal, this Court
____________________________________________


1 We note that Wife filed another appeal, 655 MDA 2020, which is separately
listed before this panel. That appeal concerns the equitable distribution of
the parties’ marital assets. It has no bearing on the following discussion of
Wife’s violation of Pa.R.A.P. 341(a).

                                           -2-
J-A29019-20



affirmed the portion of the support order relating to child support, while

quashing the portion relating to spousal support. We explained:

         Because a divorce decree has not yet been entered, the
         spousal support/APL portion of the Order on appeal is
         interlocutory and not appealable. See Leister [v. Leister,
         684 A.2d 192 (Pa. Super. 1996) [(en banc) (holding that
         spousal support/APL orders, when entered during the
         pendency of a divorce action, are interlocutory and
         unappealable, even if entered pursuant to a separately-filed
         complaint for support)]]. However, this Court has held that
         during the pendency of a divorce action, “the portion of a
         trial court order attributable to child support is final and
         immediately appealable[.]” Capuano v. Capuano, 823
         A.2d 995, 998 (Pa. Super. 2003).

J.S.B., at *3 (Pa. Super. 2018) (footnotes omitted).

      In September 2018, immediately after the issuance of our prior

memorandum, Wife filed with the trial court a petition for modification of the

existing support order, seeking to terminate her spousal obligation to

Husband. That litigation began with a support conference (November 2018),

then proceeded to a de novo hearing before the support master (March 2019),

which culminated with exceptions to the trial court (February 2020). After

further orders, which are irrelevant for our purposes, the trial court ultimately

issued the order of May 12, 2020, which triggered this appeal.

      The May 12, 2020 order dismissed Wife’s exceptions and provided:

               (a)   In the case docketed at 221 S 2016 (PACSES
                     293115832) [the child support docket], the
                     Order dated March 25, 2019 [the master’s
                     report and recommendation], is affirmed as a
                     final order.



                                      -3-
J-A29019-20


               (b)   In the case docketed at 661 S 2016 (PACSES
                     038115836) [the spousal support docket], the
                     Order dated March 25, 2019 [the master’s
                     report and recommendation], is affirmed as a
                     final order.

               (c)   In the case docketed at 16-1738 (PACSES
                     038115836) [the divorce docket], there has
                     never been an alimony pendente lite
                     obligation[…]. […] [Wife’s] spousal support
                     obligation to [Husband] continues to be taken
                     into consideration as an offset to the child
                     support obligation that [Husband] owes to
                     [Wife], and spousal support and alimony
                     pendente lite cannot exist at the same time.

Order of Court, 5/12/20.

      On May 29, 2020 Wife filed a single notice of appeal from the May 12,

2020 order; as noted above, this single notice of appeal listed the three-above

dockets: the child support docket; the spousal support docket; and the divorce

docket (which is where Wife claims the APL issue resides). Notably, on March

12, 2020, the court issued a divorce decree on the divorce docket, thereby

making the spousal support portion final and eliminating the defect from the

prior appeal. Wife presents the following issues for our review:

            1. Did the lower court err by failing to find that Husband
               voluntarily withdrew from the marital residence
               without legal cause?

            2. Did the lower court err in its calculation of the length
               of time Husband received APL/spousal support?

            3. Did the lower court err by failing to find that the short
               duration of the marriage did not justify awarding
               support; did not justify the duration of the support
               order; and that a deviation was warranted?




                                      -4-
J-A29019-20


            4. Did the lower court err by finding that Husband
               satisfied his burden of persuasion that he had a need
               for support?

            5. Did the lower court err by failing to terminate support
               in July 2017 given the fact that Husband initiated the
               divorce proceedings and then withheld his consent to
               the divorce and otherwise caused vexatious delays in
               the resolution of the litigation?

            6. Did the lower court err in accepting the support
               master’s calculation of Husband’s 2017 income and in
               failing to find that Husband willfully failed to inform
               [the domestic relations office] and Wife within seven
               days of increases to his income in 2017 and 2018?

            7. Did the lower court err by accepting the support
               master’s speculation that Husband’s income would be
               less in 2019 than what was reflected on his 2018 W-
               2?

            8. Did the lower court err by failing to apply a mortgage
               deviation?

Wife’s Brief at 2-4.

      However, before we may reach the merits of Wife’s appeal, we must

determine whether we have jurisdiction.      After observing multiple dockets

contained in Wife’s notice of appeal, in apparent violation of Pa.R.A.P. 341(a),

this Court issued a rule to show cause. Wife filed a response, and this Court

discharged the rule and referred the issue to the merits panel.

      In June 2018, our Supreme Court disapproved of the practice of filing a

single notice of appeal from an order or judgment involving more than one

docket number. See generally Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018). The Court observed that the “proper practice under [Pa.R.A.P.]

341(a) is to file separate appeals from an order that resolves issues arising on


                                     -5-
J-A29019-20



more than one docket.” Walker, 185 A.3d at 977. Accordingly, the Court

determined, “[t]he failure to do so requires the appellate court to quash the

appeal.”

      In her response to the rule to show cause, Wife acknowledges the

existence of three separate dockets for child support, spousal support, and

APL (notwithstanding the trial court’s statement that APL had never been

awarded). But Wife argues that her single notice of appeal is proper, because

the trial court has routinely explained that the spousal support case was

always taken into consideration when it issued the general support order. Wife

argues that the lower court established at the outset that it would address all

support litigation by one single order for child support, while taking into

consideration the spousal support issues by way of an offset. Therefore, Wife

claims only one notice of appeal needed to be filed, and indeed, only one

notice could be filed in this case.

      We are not persuaded by Wife’s argument. In fact, the reason Wife

advances to excuse her noncompliance with Rule 341(a) – i.e, that one order

settled multiple dockets – is the precise situation where Walker mandates

that multiple notices of appeal be filed. In Walker, our Supreme Court held

that was a “bright-line mandatory instruction to practitioners to file separate

notices of appeal.” 185 A.3d at 976-977. Recently, an en banc panel of this

Court addressed the inner workings of this bright-line rule in Int. of K.M.W.,

238 A.3d 465 (Pa. Super. 2020). As we explained, the only exception is when

a breakdown court operations occurs:

                                      -6-
J-A29019-20


         However, there are exceptions to the bright-line rule set
         forth in Walker. This Court has declined to quash a
         defective notice of appeal when the defect resulted from an
         appellant's acting in accordance with misinformation from
         the trial court, deeming the situation a breakdown in court
         operations. See Commonwealth v. Larkin, 235 A.3d 350,
         353–54 (Pa. Super. 2020) (en banc); Commonwealth v.
         Stansbury, 219 A.3d 157 (Pa. Super. 2019). In Larkin, an
         appellant filed a pro se notice of appeal seeking relief
         relating to more than one docket after the order informing
         appellant of his appellate rights provided “Petitioner has
         thirty (30) days from the date of this order to
         file an appeal.” 235    A.3d      at    354 (emphasis       in
         original). An en banc panel of this Court held that this Court
         may “overlook the requirements of Walker where ... a
         breakdown occurs in the court system, and a defendant is
         misinformed      or   misled    regarding     his    appellate
         rights.” Larkin, supra at 354. Similarly, in Stansbury, the
         lower court advised the appellant that he could pursue
         appellate review by filing “a written notice of appeal[,]”
         despite the fact that Walker compelled the filing of
         separate notices of appeal at each docket number. 219 A.3d
         at 159 (emphasis in original). This Court declined to quash
         the appeal, concluding that a breakdown in court operations
         occurred. Id.at 160.

K.M.W., 238 A.3d at 469.

      In K.M.W., a mother appealed the termination of her parental rights,

as well as the decision of the lower court to change the goal of the dependency

proceedings from reunification to adoption.     The court rendered these two

decisions in a single order – that is, the termination decree – notwithstanding

the fact that each decision stemmed from two separate dockets: the adoption

docket (relating to termination) and the dependency docket (relating to the

goal change). Appellant-mother decided to mirror her notice of appeal with

the trial court’s single order, so she listed both dockets on a single notice of



                                     -7-
J-A29019-20



appeal.    Notwithstanding this defect, we ultimately declined to quash for

reasons not applicable here.

       Importantly in K.M.W., the appellant-mother’s decision to mirror the

court’s order, alone, did not excuse her circumvention of Pa.R.A.P. 341(a) and

Walker. Rather, what excused the mother-appellant’s noncompliance was

the fact that the trial court informed Mother, “[t]his order shall become

absolute as of course if no appeal is taken, within thirty (30) days, pursuant

to Pa.R.A.P. 341.” K.M.W., 238 A.3d at 470 (citing the termination decree,

8/21/19) (emphasis added). Like in Larkin and Stansbury, the trial court in

K.M.W. inadvertently provided the appellant-mother with misinformation –

namely, that she could seek relief by filing a single appeal from multiple lower

court docket numbers.          Id. Therefore, we held that this misinformation

constituted a breakdown in court operations, and we declined to quash the

appeal. Id.

       Admittedly, the instant case involves some similarities to K.M.W. In

the May 12, 2020 order from which Wife appealed, the order’s heading listed

three separate docket numbers (including each docket’s respective PACSES2

number). However, Wife did not allege that the trial court directed her to file

a single appeal, nor has the record disclosed such instructions. Moreover, the

May 12, 2020 order explicitly detailed how it finalized three separate cases –

the child support obligation; the spousal support obligation; and the APL
____________________________________________


2 This acronym refers to the Pennsylvania’s Child Support Enforcement
System.

                                           -8-
J-A29019-20



decision – by itemizing which operative order corresponds with which docket.

See Order of Court, 5/12/20, at ¶¶ (a)-(c) (supra). As Wife acknowledged,

the trial court explained in its order that the spousal support case was “taken

into consideration” to determine the offset obligation in the child support case.

Id. at ¶(c). But the court’s explicit separation of the cases only further

supports our conclusion that separate notices were necessary – not the other

way around, as Wife argues in her response.

       When deciding how to apply the Walker mandate to consolidated

support cases, we are not without guidance. In J.M.K. v. P.R.K., 2020 WL

4037373 at *1 (Pa. Super. 2020) (non-precedential decision3), the appellant-

mother appealed from “the order entered in consolidated child support and

[APL] matters, that dismissed all of her exceptions to the report and

recommendations of the support master.”          There, we observed that the

appellant-mother “timely filed two notices of appeal, one from the order

calculating [appellee-father’s] APL obligation, and one from the order

calculating her child support obligation, pursuant to Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018).”4 J.M.K. at *2.
____________________________________________


3 Per 210 Pa. Code § 65.37 (Non-Precedential Decisions (formerly titled
Unpublished Memorandum Decisions), non-precedential decisions filed after
May 1, 2019, may be cited for their persuasive value. See also Pa.R.A.P.
126(b) (Citations of Authorities).

4In J.M.K., the larger Walker concern was whether the appellant-mother’s
decision to list both dockets on each notice constituted a circumvention of
Pa.R.A.P. 341(a). Relying on Commonwealth v. Johnson, 236 A.3d 1141



                                           -9-
J-A29019-20



        In sum, we conclude Wife was obligated to file separate notices of appeal

to correspond with the multiple docket numbers, notwithstanding the fact that

the support order represented a consolidation of those related cases.

Moreover, we find that there was no breakdown in court operations such that

Wife would be excused from the strictures of Pa.R.A.P. 341(a). Finally, we

recognize Wife’s request that we, in the alternative, grant her leave to file

three separate notices of appeal. Given the bright-line mandate in Walker,

and the absence of an exception to the rule, we are constrained to deny her

request.5

        Application for Relief denied. Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021



____________________________________________


(Pa. Super. 2020) (en banc), we concluded that the use of multiple dockets
numbers on separate notices of appeal was not a violation, and we addressed
the merits of the appeal.

5   Given our disposition, Husband’s Application for Relief is denied as moot.


                                          - 10 -